United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Galvin, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1242
Issued: September 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 1, 2013 appellant filed a timely appeal from November 9, 2012 and February 20,
2013 nonmerit decisions of the Office of Workers’ Compensation Programs (OWCP). Since
more than 180 days elapsed from the last merit decision of August 5, 2010 and the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for further
review of the merits on the grounds that her requests were untimely filed and failed to establish
clear evidence of error.
On appeal, appellant argued that the case record contained omissions, that her supervisor
had actual knowledge of the November 18, 1998 injury no later than December 18, 1998, that
OWCP made various errors with regard to interpreting the medical evidence, that she requested a
1

5 U.S.C. § 8101 et seq.

second opinion examination and that her injury was erroneously processed as a consequential
injury and not a traumatic injury.2
FACTUAL HISTORY
This case was previously before the Board. The history of the case provided by the
Board in its prior decision is hereby incorporated by reference.3 The relevant facts follow.
On October 5, 2009 appellant, then a 49-year-old postmaster, filed a traumatic injury
claim alleging that she sustained an L5-S1 herniated disc in the performance of duty on
November 18, 1998. By decision dated April 20, 2010, OWCP denied appellant’s claim as it
was not timely filed and this decision was later affirmed by the hearing representative on
August 5, 2010. By decision dated November 20, 2010, it denied appellant’s request for
reconsideration without reviewing the merits of the case. In the December 2, 2011 decision, the
Board found that OWCP properly denied appellant’s request for reconsideration.4 On July 5,
2012 appellant filed a new claim for the same alleged employment incident of
November 18, 1998. By letter dated September 10, 2012, OWCP informed appellant that this
case had previously been adjudicated and that, if she had any questions or concerns about that
claim, she should read the decisions and appeal rights that were issued with regard to the claim.
Appellant resubmitted numerous medical documents including nursing evaluation reports
concerning appellant’s treatment in 1999; physician progress notes of 1998; reports with regard
to her operations of June 25, 1998 and February 16, 1999; and a January 13, 2009 medical
report. She also submitted copies of CA-8 forms listing an injury of December 2, 1997; these
forms were signed by a human resource specialist on November 20, 1998.
On August 13, 2012 appellant requested reconsideration and asked for a full merit review
as she alleged that she established clear evidence of error. She argued that her immediate
supervisor had actual knowledge within 30 days of her November 18, 1998 injury and that she
reported the injury in a timely manner. In a statement dated June 20, 2012, appellant reiterated
that she notified Mike Hoover, her supervisor, on November 18, 1998 and discussed issues she
had with various persons at OWCP. On September 10, 2012 she made further allegations
including that the employing establishment did not forward all information and that she was
ordered to file the wrong form. Appellant also made further arguments with regard to the
medical evidence.
2

On July 18, 2013 the Board issued an Order Denying Request for Oral Argument in this case. Docket No.
13-1242 (issued July 18, 2013).
3

Docket No. 11-983 (issued December 2, 2011). The Board denied appellant’s petition for reconsideration of
this decision on May 11, 2012. Order Denying Petition for Recon, Docket No. 11-983 (issued May 11, 2012). The
Board further notes that, while the case was before the Board on this prior appeal, OWCP issued an April 18, 2011
decision and appellant subsequently appealed this decision to the Board. On April 23, 2012 the Board issued an
Order Dismissing Appeal and Dismissing Request for Oral Argument in Docket No. 11-1474. The Board
determined that, as OWCP and the Board may not have simultaneous jurisdiction over a case, OWCP’s decision of
April 18, 2011 was null and void. See Docket No. 11-1474 (issued April 23, 2012).
4

Id.

2

By decision dated November 9, 2012, OWCP denied appellant’s request for
reconsideration of its August 5, 2010 decision as it was untimely filed and failed to establish
clear evidence of error.
On December 4, 2012 appellant filed another request for reconsideration. She contended
that her claim should have been processed as a new injury, made various arguments with regard
to the medical evidence and again contended that she provided her supervisor with notice within
30 days of the November 18, 1998 injury. Appellant also made various arguments concerning
the handling of a 1997 injury by OWCP. She wrote another letter on January 8, 2013 to the
Secretary of the Department of Labor, reiterating her previous arguments.
By decision dated February 20, 2013, OWCP denied appellant’s request for
reconsideration as it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.5
The Board has found that the imposition of the one-year limitation does not constitute an abuse
of the discretionary authority granted OWCP under section 8128(a) of FECA.6
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.7 OWCP regulations and procedures provide that it will reopen a claimant’s
case for merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R.
§ 10.607(a), if the claimant’s application for review shows clear evidence of error on the part of
OWCP.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.9 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.10 Evidence which does not raise a
5

20 C.F.R. § 10.607(a).

6

5 U.S.C. § 2128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

7

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

8

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3d (January 2004). OWCP procedures further provide that the term clear evidence of error is intended to
represent a difficult standard. The claimant must present evidence which on its face shows that OWCP made an
error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed, well-rationalized
medical report which, if submitted before the denial was issued, would have created a conflict in medical opinion
requiring further development, is not clear evidence of error. Id. at Chapter 2.1602.3c.
9

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

10

See Leona N. Travis, 43 ECAB 227, 240 (1991).

3

substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.13 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision.14
ANALYSIS
As the Board previously noted in its December 2, 2011 decision, appellant alleged that
she suffered an injury at the employing establishment on November 18, 1998, but did not file her
claim until over 10 years later on October 5, 2009. Accordingly, OWCP denied appellant’s
claim as untimely filed. The Board reviewed a prior request for reconsideration on December 2,
2011, and determined that OWCP had properly denied reconsideration as it was not timely filed
and did not establish clear evidence of error.15 Appellant continued to request reconsideration,
wherein she reiterated arguments that had been previously considered and rejected by both
OWCP and the Board.
The only issue before the Board is whether OWCP properly denied reconsideration, in its
decisions of November 9, 2012 and February 20, 2013, of the August 5, 2010 determination that
appellant’s claim was not timely filed.
Appellant’s arguments with regard to whether she was injured or whether the medical
evidence established that she suffered an employment injury are irrelevant in the current posture
of the case. Similarly, her arguments that her case was mishandled are repetitive of arguments
previously made and are not relevant to the issue of whether appellant submitted her claim in a
timely manner. The Board notes that appellant contends that the evidence supports that she filed
her claim in a timely manner, but the Board finds no such evidence in support of appellant’s
assertion. Appellant contends that CA-8 forms signed on November 20, 1998 by a human
resource specialist support her assertion that her supervisor knew within 30 days about her
November 18, 1998 injury; however, this document references a prior injury of December 2,
1997;16 it does not reference an alleged incident of November 18, 1998.

11

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

12

See Leona D. Travis, supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

14

Leon D. Faidley, Jr., supra note 6.

15

Docket No. 11-983 (issued December 2, 2011).

16

The Board notes that OWCP had accepted this claim for a sprain of the lumbar region.

4

As the evidence submitted by appellant is insufficient to raise a substantial question as to
the correctness of the last merit decision, appellant has not established clear evidence of error.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits on the grounds that her requests were untimely filed and failed to establish
clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 20, 2013 and November 9, 2012 are affirmed.
Issued: September 5, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

